Citation Nr: 1817532	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-28 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to exposure to herbicide agents. 

2.  Entitlement to service connection for diabetes mellitus, type II (Type II DM), to include as secondary to exposure to herbicide agents. 

3.  Entitlement to service connection for retinopathy, to include as secondary to Type II DM. 

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

5.  Entitlement to an increased rating for service-connected acne vulgaris. 


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1966 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011, December 2012, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2017 videoconference hearing.  A transcript of that hearing is of record. 

As noted in the hearing transcript, the Board has assumed jurisdiction of the Veteran's service-connection claim for retinopathy, based on a timely filing of an August 2014 VA Form 9 following a Statement of the Case addressing the issue.  On that Form 9, the Veteran indicated he wished to appeal all issues on the Statement of the Case. 

The issues of entitlement to an increased rating for acne vulgaris and to service connection for retinopathy and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's duties at the U-Tapao Royal Thai Air Force Base (RTAFB) during the Vietnam era took him at or near the base perimeter, and herbicide agent exposure is accepted on a facts found basis. 

2.  The Veteran has a current diagnosis of arteriosclerotic cardiovascular disease. 

3.  The Veteran has a current diagnosis of diabetes mellitus, type II. 


CONCLUSIONS OF LAW

1.  Service connection for arteriosclerotic cardiovascular disease is presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2017).

2.  Service connection for diabetes mellitus, type II is presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection for Arteriosclerotic Heart Disease and Type II DM

Pertinent Law and Regulations

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Under 38 C.F.R. § 3.309(e), a presumption of service connection arises for a Vietnam Veteran (presumed exposed to an herbicide agent) who develops one of several enumerated conditions associated with herbicide agent exposure, to include ischemic heart disease and Type II DM.  The enumerated diseases shall be service connected, even if there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §3.309 (e).

In this case, the Veteran did not have service in the Republic of Vietnam, rather he has asserted that he served at U-Tapao Royal Thai Air Force Base (RTAFB) from July 1968 to August 1969, from February 1970 to April 1970, and during May 1970.  He claims that he was exposed to herbicide agents during his service in Thailand.  See, BVA Hearing, September 2017.  Military personnel records confirm that the Veteran was transferred from Griffiss Air Force Base in New York to U-Tapao RTAFB on multiple occasions.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  VA concedes herbicide agent exposure for United States Air Force Veterans who served in Thailand during the Vietnam era at certain RTFABs, to include U-Tapao RTAFB, if they served as security policemen, security patrol dog handlers, members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See, VA Adjudication Procedures Manual M21-1.IV.ii.1.H.5.b.  
Analysis 

The Veteran's medical records show that he has current diagnoses of Type II DM and arteriosclerotic cardiovascular disease, a recognized form of ischemic heart disease. 

At issue is whether the Veteran's military service exposed him to herbicide agents, thereby triggering the presumption of service connection. 

Per his certificate of discharge from service, the Veteran's military occupational specialty (MOS) was Aircraft Maintenance Specialist.  As the Veteran did not work with Air Force security, the Board must determine, based on evidence of daily work duties, performance evaluation reports, or other credible evidence whether the Veteran's regular duties placed him on or near the perimeter of the base.  

The Veteran has testified that he spent the majority of his time at U-Tapao RTAFB working on the flight line, servicing aircraft as they returned from missions.  This testimony is credible, based on the Veteran's MOS.  According to the Veteran, the flight line was situated a short distance from the perimeter of the base, as space was needed for aircraft to take off and land.  He stated that, from his regular workspace, he could see the perimeter and could see where herbicide agents had been used to remove vegetation.  The Veteran submitted official maps of the base which support the Veteran's descriptions.  He also submitted photographs that show that the perimeter of the base-a chain link fence and barbed wire-was visible from the flight line and that vegetation surrounding the perimeter had been removed.  See U-Tapao Basemap, Rec'd December 22, 2010; Photographs, November 2017.  

In considering the Veteran's MOS of Aircraft Maintenance Specialist, his active service at the U-Tapao RTAFB during the Vietnam War era, his statements of performing his duties on planes and equipment on the flight line near the perimeter of the base, and the maps and photographs submitted, the evidence is at least in relative equipoise as to whether the Veteran served near the perimeter of the base.  Therefore, the Board will resolve all doubt in favor of the Veteran in finding that he worked near the U-Tapao RTAFB perimeter.  Accordingly, his exposure to herbicide agents in Thailand is conceded on a factual basis.  See, VA Adjudication Procedures Manual, M21-1. 

As mentioned above, the Veteran has current diagnoses of arteriosclerotic cardiovascular disease and Type II DM.  Arteriosclerotic cardiovascular disease is  a form of ischemic heart disease, and both it and Type II DM are conditions presumed to be related to herbicide agent exposure under 38 C.F.R. § 3.309(e).  Therefore, as the Board has found the Veteran was exposed to herbicide agents in service, service-connection for arteriosclerotic cardiovascular disease and Type II DM are presumed.  The benefits sought on appeal are allowed.

ORDER

Service connection for arteriosclerotic cardiovascular disease is granted. 

Service connection for diabetes mellitus, type II is granted. 


REMAND

PTSD

Based on examinations, dated November 2017 and February 2013, the Veteran has a current diagnosis of PTSD.  In both examinations, the examiners noted that the Veteran described his stressor as a kidnapping that occurred in March 1970.  According to the Veteran, on or around March 10, he boarded a bus outside of U-Tapao RTAFB to travel somewhere off base.  At the time he boarded, the bus contained two other Americans as well as two Thai national passengers and the Thai driver.  He claims that the two Thai passengers produced guns and held the Americans at gunpoint as the driver brought the bus to a spot in the jungle with a cage.  The Americans were led off the bus, but managed to escape back to U-Tapao after the Thai men began arguing with one another.  The Veteran claims that he reported the incident to base security and that, after he left the base, off-base privileges were restricted. 
In November 2017, the Veteran submitted a Statement in Support of Claim for Service Connection for PTSD.  On it he described in detail the alleged stressor described above.  He also described a second stressor occurring on March 24, 1970.  On that date, the Veteran claims he was on board a flight over Vietnam originating from U-TAPAO Air Base, where his mission was to help refuel fighter aircraft.  He states that on this day, he saw a plane explode while refueling after receiving enemy fire.  He indicated he feared for his life and has recurrent memories of this incident. 

Although there is a current PTSD diagnosis of record, there has not been verification of the Veteran's claimed stressors.  In an August 2014 statement of the case, the RO stated that there was no evidence that the Veteran was in Thailand at the time of the claimed incident.  This is incorrect.  The Veteran's military personnel record contains a February 25, 1970 order, directing the Veteran from Griffiss Air Force Base in New York to U-Tapao RTAFB (APO San Francisco 96330) for 60 days.  To date, there has been no investigation as to whether there is a record of the events the Veteran described.  Therefore, in order to attempt to verify the Veteran's claimed stressor, a request should be made to the United States Joint Services Records Research Center (JSRRC) to determine whether the type of events described were recorded at U-Tapao RTAFB in March 1970.  

Retinopathy, to Include as Secondary to Diabetes Mellitus, Type II

The Veteran filed a claim for retinopathy in December 2012.  Medical records from West Palm Beach VA Medical Center do not clearly show a current diagnosis of retinopathy.  Specifically, a progress note from May 23, 2014 states that there is no diabetic retinopathy present.  A later ophthalmology risk assessment screening note from September 14, 2015 first states that there is no visible diabetic retinopathy, but in the comments section the examiner notes that diabetic retinopathy is present and that ophthalmic evaluation is recommended.  The record does not show that any further evaluation was performed.  Based on the conflicting information in the record, a VA examination is necessary to determine whether the Veteran has a current diagnosis of retinopathy. 


Increased Rating for Acne Vulgaris

The Veteran is currently service connected for acne vulgaris at a rating of 10 percent.  He was most recently examined for the condition in April 2011.  VA medical records are silent for any continuing treatment for acne vulgaris.  However, in his September 2017 hearing before the Board, the Veteran claimed that the condition has worsened, and that it now runs all the way down his back and under his jaw.  He stated that it gets itchy and bloody and that it bothers him especially when he shaves.  

Considering the Veteran's testimony, a new VA examination is necessary to accurately assess the current severity of the condition. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to treatment the Veteran has received at West Palm Beach VA Medical Center, or any other VA medical facility, since November 2017.  The evidence obtained, if any, should be associated with the claims file.

2.  Send a request to the JSRRC, or any other agency deemed appropriate, in an attempt to verify the Veteran's two claimed stressors: (1) that United States servicemembers were victim of an attempted kidnapping or robbery while at U-Tapao RTAFB in March 1970 (specifically March 10, 1970); and (2) that the Veteran witnessed a United States aircraft shot down while on a refueling mission from U-Tapao RTAFB on March 24, 1970.  

3.  Arrange to have the Veteran scheduled for a VA eye examination.  The entire claims file, to include a complete copy of this Remand must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify whether the Veteran has a current diagnosis of retinopathy.  If so, the examiner should provide an opinion as to: 

a) Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that retinopathy is caused or aggravated beyond its natural progression by his service-connected diabetes mellitus, type II. 

b) If retinopathy is not secondary to service-connected diabetes mellitus, type II, whether it is at least as likely as not that retinopathy is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

4.  Arrange to have the Veteran scheduled for a VA skin conditions examination.  The entire claims file, to include a complete copy of this Remand must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify the current severity of the Veteran's service-connected acne vulgaris.  All examination findings should be included in a printed report.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


